UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-1779


ELNORA PARHAM,

                 Plaintiff - Appellant,

          v.

HSBC MORTGAGE CORPORATION, (USA); FEDERAL NATIONAL MORTGAGE
ASSOCIATION,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   John Adrian Gibney, Jr.,
District Judge. (3:09-cv-00832-JAG)


Submitted:   April 30, 2012                       Decided:   May 11, 2012


Before MOTZ and     DAVIS,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Henry W. McLaughlin, III, LAW OFFICE OF HENRY MCLAUGHLIN, P.C.,
Richmond, Virginia, for Appellant.      Ronald J. Guillot, Jr.,
SAMUEL I. WHITE, P.C., Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Elnora     Parham   appeals        the    district     court’s   order

granting HSBC Mortgage Corporation and Federal National Mortgage

Company’s motion to dismiss her action, brought pursuant to the

Truth in Lending Act, 15 U.S.C.A. §§ 1601-1667(f) (West Supp.

2011).   We   have    reviewed   the       record   and   find   no   reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      Parham v. HSBC Mortg. Corp., No. 3:09-cv-00832-

JAG (E.D. Va. June 15, 2011).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                        AFFIRMED




                                       2